People v Ramos-Lopez (2018 NY Slip Op 08376)





People v Ramos-lopez


2018 NY Slip Op 08376


Decided on December 6, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 6, 2018

109007

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vFRANCISCO RAMOS-LOPEZ, Appellant.

Calendar Date: October 26, 2018

Before: McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ.


Andrew Kossover, Public Defender, Kingston (Michael K. Gould of counsel), for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered November 10, 2016, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
In satisfaction of a two-count indictment, defendant pleaded guilty to one count of driving while intoxicated as a felony and waived his right to appeal. County Court thereafter sentenced defendant in accordance with the terms of the plea agreement to a prison term of 1 to 3 years and imposed a three-year conditional discharge that would run consecutively to the term of imprisonment. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues that may be raised upon this appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed, and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
McCarthy, J.P., Devine, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.